Citation Nr: 0301328	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-02 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to recognition by the Department of Veterans 
Affairs (VA) as the veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M. B. S., and J. R.



ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The veteran had active service from June 1948 to April 
1952 and from December 1962 to July 1969.  The certificate 
of death shows that the veteran died on May [redacted], 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the VA 
Regional Office (RO) in Pittsburgh, Pennsylvania, which 
determined that a valid common law marriage had not been 
established between the veteran and appellant.  

This case has previously come before the Board.  In July 
2002, the Board remanded the case to the RO for further 
development.  That development having been completed to 
the extent possible, the case has been returned to the 
Board.  

The appellant was afforded a travel board hearing before 
the undersigned member of the Board in October 2002.  A 
transcript of the hearing has been associated with the 
claims folder.  


FINDING OF FACT

The veteran and appellant lived together for more than a 
decade prior to his death in 2000, and held themselves out 
to the public as being married.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran have been met.  38 
U.S.C.A. §§ 101, 103, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.1, 3.50, 3.52, 3.205 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Social Security Administration (SSA) records reflect that 
the appellant is in receipt of widow's benefits in 
association with the veteran's death.  Associated with the 
SSA records is an October 2000 statement from B. Y., the 
veteran's sister, to the effect that she had known the 
appellant for at least 25 years, and that the appellant 
and the veteran were known as husband and wife.  The 
records reflect the appellant's report that she and the 
veteran began cohabiting in December 1973 and had lived 
together until his death.  

A copy of a January 1991 lease agreement lists the 
appellant and the veteran as lessees.  

A January 1993 VA outpatient treatment record, notes that 
the examiner suggested that the veteran ask his 
"girlfriend, [redacted], who has lived with him for the past 
six years," to accompany him to future appointments.  An 
April 1995 record of treatment notes that the veteran was 
encouraged to talk to "[redacted], his female platonic 
companion."  

A March 1997 VA report of examination notes the veteran's 
reference to his "lady friend."

In statements received in September 2000, M. B. S., C. P. 
S., and T. B. individually stated that each had known the 
veteran and the appellant for at least six years, and that 
the veteran frequently introduced appellant as his wife.  

An October 2000 report of contact reflects that the 
veteran's son advised that the veteran had a relationship 
not only with appellant, but with other women friends, as 
well.  

In a statement received in February 2001, the veteran's 
son stated that his father had never referred to appellant 
as his wife, but instead made it a point to refer to her 
as his friend.  He related that the appellant had stayed 
in the veteran's apartment but that his father had told 
him that he had asked her to leave on many occasions.  He 
stated that the veteran still referred to his mother as 
his wife, even though they were divorced.  

At her personal hearing before the undersigned member of 
the Board in October 2002, the appellant testified that 
she had lived with the veteran for 30 years.  Transcript 
at 3 (October 2002).  She stated that she traveled with 
the veteran and his sister.  Id.  J. R. testified that he 
had known the veteran for approximately 10 years, 
frequently traveled with him, and visited with the veteran 
and the appellant in their home.  Id. at 7-8.  He stated 
that the veteran referred to the appellant as his wife.  
Id. at 8.  M. S. testified that she was a neighbor and had 
known the veteran and the appellant for about 10 years.  
Id. at 9.  She related that she regularly attended social 
events at their house and that the veteran referred to the 
appellant as his wife.  Id.  She conveyed that the veteran 
was fond of the appellant's children and that the 
appellant routinely entertained the veteran's family.  Id. 
at 9-10.  

By letter dated in October 2002, F. J. D. stated that he 
had been the appellant's pastor for several years, and 
that she lived across the street from the church of which 
he had been pastor since 1975.  He related that he both 
the appellant and the veteran well, and that they had made 
a life together for more than 20 years.  

By letter dated in October 2002, J. B., Mayor of the 
Borough in which the veteran and the appellant resided, 
stated that the veteran and the appellant had lived 
together as husband and wife for at least fifteen years.  
He stated that the appellant took care of the veteran, to 
include cooking his meals, laundering his clothes, and 
nursing him back to health after heart surgery.  

Criteria and Analysis

In order to be entitled to VA death benefits as a 
"surviving spouse" of a veteran, the applicant must have 
been the veteran's spouse at the time of the veteran's 
death and have lived continuously with the veteran from 
the date of their marriage to the date of the veteran's 
death, except where there was a separation due to the 
misconduct of, or procured by, the veteran without the 
fault of the spouse.  38 U.S.C.A. § 101(3) (West 1991 & 
West 2000).  The term "spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) (2002).

Under this regulation, marriage means a marriage valid 
under the law of the place where the parties resided at 
the time of the marriage, or the law of the place where 
the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c) (West 1991 & Supp. 2002); 38 C.F.R. § 
3.1(j) (2002).

The Board notes that common law marriage is recognized in 
Pennsylvania.  See Manfredi Estate, 399 Pa. 285, 159 A.2d 
697 (1960); Staudenmayer v. Staudenmayer 552 Pa. 253, 714 
A.2d 1016 (1998).  Thus, any common law marriage by the 
appellant to the veteran would be valid under Pennsylvania 
law and, therefore, would be valid for purposes of 38 
C.F.R. §§ 3.1(j) and 3.50(b).

Pennsylvania case law reflects that a common law marriage 
can only be created by an exchange of words in the present 
tense, spoken with the specific purpose that the legal 
relationship of husband and wife is created by that.  See 
Commonwealth v. Gorby, 527 Pa. 98, 588 A.2d 902 (1991).  
Regarding this requirement for an exchange of words in the 
present tense, this Pennsylvania Supreme Court has noted 
that Black's Law Dictionary defines "common law marriage" 
as one not solemnized in the ordinary way (i.e. non-
ceremonial) but created by an agreement to marry, followed 
by cohabitation.  A consummated agreement to marry, 
between persons legally capable of making marriage 
contract, "per verba de praesenti", followed by 
cohabitation.  Such marriage requires a positive mutual 
agreement, permanent and exclusive of all others, to enter 
into a marriage relationship, cohabitation sufficient to 
warrant a fulfillment of necessary relationship of man and 
wife, and an assumption of marital duties and obligations.

Further, a common law marriage contract does not require 
any specific form of words, and all that is essential is 
proof of an agreement to enter into the legal relationship 
of marriage at the present time.  Estate of Gavula, 490 
Pa. 535, A.2d 168 (1980).  The burden to prove the 
marriage is heavy, according to this Court, and is on the 
party alleging a marriage, and when an attempt is made to 
establish a marriage without the usual formalities, the 
claim must be reviewed with "great scrutiny."  Id.

The Pennsylvania Supreme Court has developed a rebuttable 
presumption in favor of a common law marriage where there 
is an absence of testimony regarding the exchange of verba 
in praesenti.  When applicable, the party claiming a 
common law marriage who proves: (1) constant cohabitation; 
and, (2) a reputation of marriage "which is not partial or 
divided but is broad and general," raises a rebuttable 
presumption of marriage.  Constant cohabitation, however, 
"even when conjoined with general reputation are not 
marriage, they are merely circumstances which give rise to 
a rebuttable presumption of marriage."  Estate of 
Manfredi, supra.

The appellant contends that she is entitled to VA death 
benefits as surviving spouse of the veteran, as she was 
his common law spouse at the time of his death.  
Specifically, she claims that  that her common law 
marriage to the veteran began in June 1973, and that they 
lived at the same address for 20 years prior to the 
veteran's death.  Of record are several lay statements 
from friends, family members, and neighbors of the 
appellant and the veteran, including from the veteran's 
sister, and the testimony of two neighbors at the hearing.  
These statements reflect that the veteran and appellant 
held themselves out in the community as husband and wife, 
introduced each other as same, and lived together.  

The Board notes that there is both positive and negative 
in evidence in this case.  However, based on the whole of 
the record, to include the SSA records, the Board finds 
that the evidence supports the appellant's claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, the 
appellant is entitled to recognition as the veteran's 
surviving spouse.  





ORDER

The appellant is entitled to recognition as the surviving 
spouse of the veteran for purposes of eligibility for VA 
benefits, and the appeal is granted.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

